Exhibit 10 (f)



CONSTRUCTION MANAGER CONTRACT

(Where Construction Manager Is Also the Constructor

)



THIS CONTRACT

effective as of the 30th day of May, 2002 by and between OLD NATIONAL BANCORP,
an Indiana corporation, with its principal place of business located at 420 Main
Street, Evansville, Indiana 47708 ("Old National"), and INDUSTRIAL CONTRACTORS,
INC., an Indiana corporation, with its principal place of business located at
401 N.W. First Street, Evansville, Indiana 47708 ("Construction Manager").



WHEREAS,

Old National desires to have work performed for construction of Old National's
New Headquarters Building ("Project") on real estate more particularly described
in the attached Exhibit "A" which is made a part hereof; and



WHEREAS,

Old National desires to have the Construction Manager provide expertise,
leadership and assistance during the design and construction of the Project as
well as to perform certain elements of the construction of the Project; and



WHEREAS,

the Construction Manager desires to provide such expertise, assistance and
leadership during the design and construction of the Project as well as to
perform certain elements of the construction of the Project.



WHEREAS

, the Construction Manager and Old National have already commenced work on the
Project pursuant to several change orders, purchase orders, contracts and/or
other agreements ("Prior Work"); and



WHEREAS

, the Construction Manager and Old National intend that the terms of this
Contract shall apply to any and all Prior Work and it is the intent of the
parties that all terms and conditions herein shall govern such Prior Work as if
this Contract were incorporated therein.



NOW THEREFORE,

in consideration of the covenants, agreements and promises herein contained, and
other good and valuable consideration the receipt and adequacy of which is
hereby acknowledged, the parties agree as follows:



1. CONSTRUCTION MANAGER'S RESPONSIBILITIES.

The Construction Manager accepts the relationship of trust and confidence
established between the Construction Manager and Old National by this Contract.
The Construction Manager covenants with Old National to furnish the Construction
Manager's best skill and professional judgment in cooperation with the services
of an architect in furthering the interests of Old National. The Construction
Manager agrees to furnish business administration and management services and to
use the Construction Manager's best efforts to complete the Project in the best
and soundest way and in the most expeditious and economical manner consistent
with the interests of Old National and with the representations and warranties
set forth herein.



2. CONSTRUCTION MANAGER'S SERVICES.

The Construction Manager's services shall consist of the two phases described
below, as well as such other services provided in this Contract ("Basic
Services").



3. PRE-CONSTRUCTION PHASE

. The pre-construction services included in this Agreement cover the eight
story, value engineering redesign. ICI has previously been reimbursed for the
pre-construction services for the original ten story design. The Construction
Manager shall provide services, assistance and expertise to Old National during
the Pre-Construction Phase as described hereinbelow:



a. Consultation During Project Development. The Construction Manager shall
provide recommendations on construction feasibility, availability of materials
and labor, time requirements for installation and construction, and factors
related to cost including costs of alternative designs or materials, preliminary
budgets and possible economies.

b. Scheduling. The Construction Manager shall provide for review and acceptance
by Old National and Veazey, Parrot, Durkin & Shoulders, Inc. and any of the
design team members (hereinafter collectively "Architect"), and periodically
update, a Project Schedule that coordinates and integrates the Construction
Manager's services, the Architect's services and Old National's responsibilities
with anticipated construction schedules. Such Project Schedule shall incorporate
a detailed schedule of all activities of the Project, including realistic
activity sequences and durations, allocation of labor and materials, processing
of shop drawings and samples, and delivery of products requiring long lead-time
procurement.

c. Project Construction Budget. The Construction Manager shall prepare a Project
Budget as soon as major Project requirements have been identified, and update
such Project Budget periodically for approval by Old National and Old National's
project consultant, Hokanson Companies, Inc. (hereinafter "Consultant"). The
Construction Manager shall prepare an estimate that is developed by using
estimating techniques which anticipate the various elements of the Project and
that is based upon schematic design documents prepared by the Architect. The
Construction Manager shall update and refine this estimate for approval by Old
National and Consultant as the Architect prepares design, development and
construction documents, and advise Old National, Consultant and the Architect if
it appears that the Project Budget will not be met and make recommendations for
corrective action.

d. Coordination of Contract Documents. The Construction Manager shall coordinate
contract documents by consulting with Old National and the Architect regarding
drawings and specifications as they are being prepared, and recommending
alternative solutions whenever design details affect construction feasibility,
costs or schedules; however, the Construction Manager shall not assume any of
the Architect's responsibilities for design work on the Project.

e. Construction Planning. The Construction Manager shall provide recommendations
and information to the Architect and Old National regarding the assignment of
responsibilities for safety precautions and programs, temporary Project
facilities, and equipment, materials and services for common use of contractors
and subcontractors. The Construction Manager shall verify that the requirements
and assignment of responsibilities are included in the proposed contract
documents. The Construction Manager shall advise the Architect and Old National
on the separation of the Project into contracts for various categories of work.
The Construction Manager shall review the drawings and specifications with the
Architect and Old National to eliminate areas of conflict and overlap in the
work to be performed by the contractors and shall prepare prequalification
criteria for bidders. The Construction Manager shall make recommendations to
facilitate the bidding and awarding of! contracts, and shall make
recommendations as required to provide that the work of the subcontractors is
coordinated, all requirements for the Project have been assigned to the
appropriate subcontractors, the likelihood of jurisdictional disputes has been
minimized, and proper coordination has been provided for phased construction. In
making such recommendations, the Construction Manager shall take into
consideration such factors as time of performance, availability of labor and
materials and provisions for temporary facilities.

f. Construction Schedule. The Construction Manager shall develop a Project
construction schedule providing for all major elements, including but not
limited to, phasing of construction and times of commencement and completion
required of each subcontractor. A copy of such Project construction schedule
shall be provided with each set of bidding documents. The Construction Manager
shall investigate and recommend a schedule for Old National's purchase of
materials and equipment requiring long lead time procurement. The Construction
Manager shall expedite and coordinate delivery of such purchases. The
Construction Manager shall provide an analysis of the types and quantities of
labor required for the Project and review the availability of appropriate
categories of labor required, and shall make recommendations for actions
designed to minimize adverse effects of labor shortages.

g. Equal Employment Opportunity. The Construction Manager shall comply with
applicable laws and regulations regarding equal employment opportunity and
affirmative action programs.

h. Prequalification Criteria. The Construction Manager shall make
recommendations for prequalification criteria for bidders, develop bidders'
interest in the Project, establish bidding schedules, assist the Architect in
issuing bidding documents to bidders, conduct pre-bidding conferences to
familiarize bidders with the bidding documents and management techniques and
with any special systems, materials or methods, assist the Architect with
receipt and answering of questions from bidders, and with issuance of addenda.
With the Architect's assistance, the Construction Manager shall receive bids,
prepare bid analyses and make recommendations to Old National for awarding of
contracts or rejection of bids. Also, with the Architect's assistance, the
Construction Manager shall conduct pre-award conferences with successful bidders
and advise Old National on the acceptability of subcontractors and material
suppliers proposed by contractors.

4. CONSTRUCTION PHASE

. The Construction Phase is hereby expressly agreed to have commenced with the
commencement of Prior Work, as defined above, and said Construction Phase shall
include and the terms of this Contract shall apply to any and all Prior Work,
said Prior Work being attached hereto as Exhibit "K" and made a part hereof.
Together with the Construction Manager's obligation to provide Basic Services
under this Contract, the Construction Phase will end thirty (30) days after
final payment to all subcontractors is due. The Construction Manager shall
provide services, assistance and expertise to Old National during the
Construction Phase as described hereinbelow:



a. Project Control. In cooperation with the Architect, the Construction Manager
shall provide administrative, management and related services as required to
coordinate the work of the subcontractors with each other and with the
activities and responsibilities of the Construction Manager, Old National and
the Architect to complete the Project in accordance with Old National's
objectives of cost, time and quality. The Construction Manager shall maintain a
sufficient and competent full-time staff at the Project site to coordinate and
provide general direction of the work of the subcontractors on the Project and
to carry out the requirements of this Contract. The Construction Manager shall
establish on-site organization and lines of authority in order to carry out the
overall plans of the Project.

b. Construction Progress Meetings. The Construction Manager shall schedule and
conduct, with Old National, the Architect and the subcontractors,
pre-construction, construction and progress meetings to discuss such matters as
procedures, progress, problems and scheduling. After such meetings, the
Construction Manager shall prepare and promptly distribute minutes.

c. Construction Schedule Updates. Consistent with the Project construction
schedule issued with the bidding documents, and utilizing the subcontractors'
construction schedules provided by the subcontractors, the Construction Manager
shall update the Project construction schedule incorporating the activities of
the subcontractors on the Project, including activity sequences and durations,
allocation of labor and materials, processing of shop drawings, product data and
samples, and delivery of products requiring long lead time procurement. Such
construction schedule shall include Old National's occupancy requirements
showing portions of the Project having occupancy priority. The Construction
Manager shall update and reissue the Project construction schedule as required
to show current conditions and revisions required by actual experience.

d. Contractor's Qualifications. The Construction Manager shall determine the
adequacy of subcontractors' personnel and equipment and the availability of
materials and supplies to meet the Project construction schedule. The
Construction Manager shall endeavor to achieve satisfactory performance from
each of the subcontractors, and shall recommend courses of action to Old
National when requirements of a contract are not being fulfilled, and the
nonperforming party fails to take satisfactory corrective action. The
Construction Manager shall provide all supervision, labor, materials,
construction equipment, tool and subcontract items which are necessary for
completion of the Project which are not provided by either the subcontractors or
Old National.

e. Project Cost Control. The Construction Manager shall revise and refine the
approved estimate of the Project construction costs, incorporate approved
changes as they occur and develop cash flow reports and forecasts as required.
The Construction Manager shall provide regular monitoring of the approved
estimate of the Project construction cost, showing actual costs for activities
in progress and estimates for uncompleted tasks. The Construction Manager shall
identify variances between actual and budgeted or estimated costs, and advise
Old National and the Architect whenever projected costs exceed budgets or
estimates. The Construction Manager shall maintain cost accounting records on
authorized work performed under unit costs, actual costs for labor and
materials, or other basis requiring accounting records. The Construction Manager
shall maintain such records for a period of three (3) years after completion of
the Project and final payment. The accountin! g and payment application
procedures are further defined in Exhibit "E".

f. Change Orders. The Construction Manager shall develop and implement a system
for the preparation, review and processing of change orders, and shall recommend
necessary or desirable changes to Old National and the Architect, review
requests for changes, submit recommendations to Old National, Hokanson and the
Architect and assist in negotiating change orders. If such change orders are
accepted, the Construction Manager shall prepare and sign change orders for Old
National's signature and authorization.

g. Payments to Contractors. The Construction Manager shall develop and implement
procedures for the review and processing of applications by subcontractors for
progress and final payments. The Construction Manager shall make recommendations
to Hokanson and the Architect for certification to Old National for payment.

h. Review of Safety Programs. The Construction Manager shall administer safety
programs for the Project without assuming any of the Architect's legal
responsibilities for design and inspection. Performance of such review and
recommendation services by the Construction Manager shall not relieve the
subcontractors of their responsibilities for performance of the work and for the
safety of persons and property, and for compliance with all federal, state and
local statutes, rules, regulations and orders applicable to the conduct of the
work.

i. Permits and Fees. The Construction Manager shall assist Old National and the
Architect in obtaining necessary building permits and special permits for
permanent improvements, excluding permits required to be obtained directly by
various subcontractors. The Construction Manager shall assist in obtaining
necessary approvals from authorities having jurisdiction over the Project, and
shall verify that applicable fees and assessments have been paid.

j. Old National's Consultants. If required, the Construction Manager shall
assist Old National in selecting and retaining the professional services of
surveyors, special consultants and testing laboratories, and in coordinating
such services.

k. Review of Contractor's Work. The Construction Manager shall determine in
general that the work of each subcontractor is being performed in accordance
with the requirements of the contract documents, and shall endeavor to guard Old
National against defects and deficiencies in such work. As appropriate, the
Construction Manager shall require special inspection or testing, or make
recommendations to the Architect regarding special inspections or testing, of
work not in accordance with the provisions of the contract documents whether or
not such work be then fabricated, installed or completed. Subject to review by
the Architect, the Construction Manager shall reject work which does not conform
to the requirements of the contract documents. The Construction Manager shall
consult with the Architect and Old National if any contractor requests
interpretation of the meaning and intent of the drawings and specifications, and
shall assist in resolution of questions ! which may arise. The Construction
Manager shall obtain certificates of insurance from the subcontractors, and
forward them to Old National with a copy to the Architect. The Construction
Manager shall receive from the subcontractors and review all shop drawings,
product data, samples and other submittals. In collaboration with the Architect,
the Construction Manager shall establish and implement procedures for expediting
the processing and approval of such submittals from the subcontractors.

l. Progress Reports. The Construction Manager shall record the progress of the
Project, and shall submit written progress reports to Old National and the
Architect including information on each subcontractor and each subcontractor's
work, as well as the entire Project, showing percentages of completion and the
number and amounts of change orders. The Construction Manager shall keep a daily
log containing a record of weather, subcontractors' work on the site, number of
workers, work accomplished, problems encountered and other similar relevant data
as Old National or the Architect may require. The Construction Manager shall
keep such daily log available to Old National and the Architect.

m. Project Site Documents. The Construction Manager shall maintain at the
Project site, on a current basis: records of all necessary contracts, drawings,
specifications, addenda, change orders and other modifications, samples,
submittals, purchases, materials, equipment, applicable handbooks, maintenance
and operating manuals and instructions and other related documents and revisions
which arise out of the contracts or work on the Project. The Construction
Manager shall maintain records, in duplicate, of principal building layout
lines, elevations of the bottom of footings, floor levels and key site
elevations certified by a qualified surveyor or professional engineer. Upon
completion of the Project, the Construction Manager shall deliver all such
records to Old National.

n. Old National's Purchases. The Construction Manager shall arrange for
delivery, storage, protection and security of Old National-purchased materials,
systems and equipment which are a part of the Project, until such items are
incorporated into the Project. With the Architect and Old National's maintenance
personnel, the Construction Manager shall observe the subcontractors' checkout
of utilities, operational systems and equipment for readiness and assist in
their initial start up and testing.

o. Project Completion. When the Construction Manager considers each
subcontractor's work or a designated portion thereof substantially complete, the
Construction Manager shall request the Architect to prepare a list of incomplete
or unsatisfactory items and a schedule for their completion. Following the
Architect's issuance of a certificate of substantial completion of the Project
or designated portions thereof, the Construction Manager shall evaluate the
completion of the work of the subcontractors and make recommendations to the
Architect when work is ready for final inspection. The Construction Manager
shall assist the Architect in conducting final inspections, and shall secure and
transmit to Old National any specific written warranties or guarantees given by
others, including all required subcontractor guarantees and warranties,
affidavits, releases, bonds and waivers. The Construction Manager shall deliver
to Old National all keys, manuals, record draw! ings and maintenance stock.

5. CONSTRUCTION MANAGER'S RESPONSIBILITIES AS CONTRACTOR

. The parties acknowledge and understand that the Construction Manager will be
directly performing portions of the work on the Project. The parties also
understand that such other work on the Project shall be governed by a separate
Construction Contract entered into between Old National and Construction Manager
in the same form as attached hereto as Exhibit "B". For such construction work
performed by the Construction Manager, and in addition to other responsibilities
hereinabove, but as more fully set forth in the Construction Contract between
Old National and Contractor, the Construction Manager shall be responsible as
follows:



a. Construction Manager shall supervise and direct such work using its best
skill and attention and Construction Manager shall be solely responsible for all
construction means, methods, techniques, sequences and procedures.

b. Unless otherwise specifically provided by this Contract, Construction Manager
shall provide and pay for all labor, materials, equipment, tools, construction
equipment and machinery, water, heat, utilities, transportation, and other
facilities and employees.

c. Construction Manager shall at all times enforce strict discipline and good
order among its employees and shall not employ on the Project any unfit person
or anyone not skilled in the task assigned to him.

d. Construction Manager warrants to Old National that all materials and
equipment incorporated in the work provided by the Construction Manager on the
Project will be new unless otherwise specified, and that all work on the Project
will be of good quality, free from faults and defects and in conformance with
this Contract. All work not conforming to these requirements may be considered
defective.

e. Construction Manager shall give all notices and comply with all laws,
ordinances, rules, regulations and lawful orders of any public authority bearing
on the performance of the work on the Project, and shall promptly notify Old
National if the drawings and specifications are at variance therewith.

f. Construction Manager shall abide by all applicable U.S. Department of Labor
regulations and Fair Labor Standards Provisions, including but not limited to
regulations governing payment of wages, and State laws governing payment of
prevailing wages.

g. Construction Manager shall be responsible to Old National for the acts and
omissions of its employees, subcontractors and their agents and employees, and
other persons performing any of the work under a contract with or on behalf of
Construction Manager.

h. By executing this Contract, Construction Manager represents that Construction
Manager has visited the site and familiarized itself with the local conditions
under which the work is to be performed, and agrees that the site conditions
shall in no way create circumstances which would require adjustments in the cost
of the work on the Project.

i. Exhibit "I" defines work to be performed by ICI.

6. COSTS TO BE REIMBURSED FOR CONSTRUCTION MANAGER'S WORK AS CONTRACTOR

. The parties acknowledge and understand that the Construction Manager shall be
reimbursed for Construction Manager's costs of the portions of the work on the
Project performed by Construction Manager, which costs shall be more
specifically provided for in the Construction Contract between Old National and
Construction Manager, and that such reimbursement will be in addition to the
Construction Manager's Fee set forth herein. For such portions of the work on
the Project performed by the Construction Manager, the parties acknowledge and
agree that the term "cost of work" shall mean costs necessarily incurred by
Construction Manger in good faith and proper performance of such portions of the
work on the Project. Such costs shall be at rates not higher than the standard
paid at the place of the Project, except with prior consent of Old National. The
cost of the work performed by Const! ruction Manager shall include only the
items set forth in this Paragraph:



a. Wages for labor in the direct employ of Construction Manager in the
performance of the Work at the rates set forth in writing and attached hereto as
Exhibit "C", which are incorporated herein;

b. Charges for Construction Manager's personnel, when stationed at the field
office and engaged exclusively in the performance in the Work, or other
personnel as Construction Manager and Old National may mutually agree, at the
rates set forth in writing and attached hereto as Exhibit "C", which are
incorporated herein;

c. Charges for Construction Manager's personnel, who are engaged in expediting
production or transportation of materials or equipment, whether stationed at the
field office or stationed at other offices, to the extent such personnel are so
engaged exclusively in the performance of the Work, shall be reimbursed in
accordance with the rates set forth in writing and attached hereto as Exhibit
"C", which are incorporated herein, but only to the extent of time:

i. properly and actually devoted to the performance of the work; and

ii. reasonably verifiable by the Construction Manager.

d. Costs, including transportation, of materials and equipment incorporated or
to be incorporated in the Project;

e. Payment made by Construction Manager to subcontractors and material suppliers
in accordance with the requirements of the subcontracts and purchase orders;

f. Costs of all materials, temporary facilities, equipment and hand tools not
customarily owned by construction workers, which are provided by the
Construction Manager at the site and fully consumed in the performance of the
Work on the Project, based on the rates set forth in writing and attached hereto
as Exhibit "C", which are incorporated herein;

g. Reasonable rental costs for necessary temporary facilities, machinery,
equipment and hand tools used at the site in performance of the work. Equipment
owned by Construction Manager to be reimbursed based on the rates set forth in
writing and attached as Exhibit "C", which are incorporated herein.

h. Costs of facsimiles and long-distance telephone calls, postage and parcel
delivery charges, telephone service, utility fees, usage charges at the site and
reasonable petty cash expenses of the site office;

i. Sales, use or similar taxes imposed by a governmental authority, if any,
which are related to portions of the work performed by Construction Manager and
for which Construction Manger is liable;

j. Fees and assessments for the building permit and for other permits, licenses
and inspections for which Construction Manager is required by this Contract to
pay;

k. Costs incurred in taking action to prevent threatened damage, injury or loss
in case of an emergency affecting the safety of persons or property to the
extent not caused by Construction Manager, a subcontractor or anyone for whom
neither Construction Manager or a subcontractor is responsible;

l. Costs of any performance or payment bonds;

m. Other costs incurred in Construction Manager's performance of portions of the
work if and to the extent approved in advance in writing by Old National; and

n. Notwithstanding the breakdown or categorization of any costs to be reimbursed
in this Paragraph or elsewhere in this Contract, there shall be no duplication
of payment in the event any particular items for which payment is requested can
be characterized as falling into more than one of the types of compensable or
reimbursable categories.

7. COSTS NOT TO BE REIMBURSED FOR CONSTRUCTION MANAGER'S WORK AS CONTRACTOR

. The cost of the work shall not include:



a. Salaries or other compensation of Construction Manger's personnel stationed
at Construction Manager's principle office or offices other than the site
office, except as specifically provided herein;

b. Expenses of Construction Manager's principle office or offices other than the
site office;

c. Overhead and general expenses, including interest on Construction Manager's
capital employed for the work;

d. Construction Manger's capital expenses, including interest on Construction
Manager's capital employed for the work;

e. Costs due to the fault or negligence of or failure to comply with the
requirements of this Contract by Construction Manger, subcontractors, anyone
directly or indirectly employed by any of them, or for whose acts any of them
may be liable, including but not limited to costs for the correction of damaged,
defective or nonconforming work, disposal and replacement of materials and
equipment incorrectly ordered or supplied, and making good damage to property
not forming part of the work;

f. Costs of existing or additional insurance premiums required by this Contract;
and

g. Any costs not specifically and expressly described herein or otherwise
approved in advance in writing by Old National.

8. ADDITIONAL SERVICES

. As requested by Old National, the Construction Manager shall provide
additional services upon signed, written agreement between Old National and the
Construction Manager defining the extent of such additional services and the
amount and manner in which the Construction Manager will be compensated for such
additional services. Additional Services shall include services not otherwise
included in this Contract which are requested by Old National.



9. OWNER'S RESPONSIBILITIES

. Old National shall provide full information regarding the requirements of the
Project, including a program, which shall set forth Old National's objectives,
constraints and criteria, including space requirements and relationships,
flexibility and expandability requirements, special equipment and systems and
site requirements.



Old National shall provide a budget for the Project, based on consultation with
the Construction Manager and the Architect, which shall include contingencies
for bidding, changes during construction and other costs which are the
responsibility of Old National. Old National shall, at the reasonable request of
the Construction Manager, provide a statement of funds available for the Project
and their source.

Old National hereby designates Jim Unverzagt, Vice President, Facilities and
Property Management, as the representative authorized to act in Old National's
behalf with respect to the Project ("Authorized Representative"). Old National,
or such Authorized Representative, shall examine documents submitted by the
Construction Manager and shall render decisions pertaining thereto promptly to
avoid unreasonable delay in the progress of the Construction Manager's services.

Old National shall furnish the Construction Manager with a copy of the Agreement
between the Architect and Old National, and such Agreement shall not be modified
without written notification to the Construction Manager.

Old National shall furnish for the site of the Project all necessary surveys
describing the physical characteristics, soil reports and subsurface
investigations, legal limitations, utility locations, and a legal description.
Old National shall secure and pay for necessary approvals, easements,
assessments and charges required for the construction, use or occupancy of
permanent structures or for permanent changes in existing structures. Old
National shall furnish such legal, accounting and insurance counseling services
as may be necessary for the Project, including such auditing services as Old
National may require to verify the Project applications for payment or to
ascertain how or for what purposes the contractors have used the monies paid by
or on behalf of Old National.

Old National shall furnish the Construction Manager a sufficient quantity of
construction documents as reasonably necessary for execution of the Project.

Old National shall obtain the insurance, including builder's risk insurance, for
the Project and shall bear the cost of any bonds required.

The services, information, surveys and reports required by the above paragraphs
shall be furnished with reasonable promptness at Old National's expense.

If Old National observes or otherwise becomes aware of any fault or defect in
the Project or nonconformance with the contract documents, prompt written notice
thereof shall be given by Old National to the Construction Manager and the
Architect.

Old National reserves the right to perform work related to the Project with Old
National's own forces, and to award contracts in connection with the Project
which are not part of the Construction Manager's responsibilities under this
Contract. The Construction Manager shall notify Old National if any such
independent action will in any way compromise the Construction Manager's ability
to meet the Construction Manager's responsibilities under this Contract.

Old National shall make reasonable efforts to furnish the required information
and services and shall render approvals and decisions as expeditiously as
necessary for the orderly progress of the Construction Manager's services and
the work of the contractors.

Except as may otherwise be provided in the contract documents, Old National, the
Architect and the contractors may communicate through the Construction Manager.
It is expressly understood, however, that Old National may, at any time,
directly communicate with the Architect or any contractors should the need
arise. Architect shall correspond through Construction Manager for all
communications with subcontractors.

10. PROJECT SCHEDULE

. The services to be provided under this Contract shall be in general accordance
with the Project Schedule attached as Exhibit "D" and incorporated herein.



The Project shall be substantially complete no later than the 6th day of
October, 2004. The date of substantial completion of the Project or a designated
portion thereof is the date when construction is sufficiently complete in
accordance with the drawings and specifications so Old National can occupy or
utilize the Project or designated portions thereof for the use for which it is
intended. Warranties called for by this Contract or by the drawings and
specifications or other contract documents shall commence on the date of
substantial completion of the Project or designated portions thereof.

If the Construction Manager is delayed at any time in the progress of the
Project by any negligent act or omission of Old National or the Architect or by
any employee of either, or by any separate contractor employed by Old National,
or by changes ordered in the Project, or by labor disputes, fire, unusual delay
in transportation, adverse weather conditions not reasonably anticipatable,
unavoidable casualties or any causes beyond the Construction Manager's control,
or by delay authorized by Old National pending dispute resolution, the
construction completion date shall be extended by change order for a reasonable
length of time.

Construction Manager understands and agrees that time is of the essence in the
performance of this Contract.

11. CONSTRUCTION MANAGER'S FEE

. In consideration of the performance of the Contract, Old National agrees to
pay the Construction Manager in current funds as compensation for its services a
Construction Manager's Fee in an amount equal to four and one-fourth percent
(4.25%) of the total construction cost of the Project.



Included in the Construction Manager's Fee are salaries and other compensation
of the Construction Manager's employees at the principal office and branch
offices, general operating expenses of the Construction Manager's principal and
branch offices, any part of the Construction Manager's capital expenses,
including interest on the Construction Manager's capital employed for the
Project, and overhead or general expenses of any kind, except as may be
expressly included in the Reimbursable Costs Paragraph of this Contract.

12. REIMBURSABLE COSTS.

Old National agrees to pay the Construction Manager for the reimbursable costs
the Construction Manager incurs as provided hereinbelow ("Reimbursable Costs").
Such payments shall be in addition to the Construction Manager's Fee as provided
hereinabove. Reimbursable Costs shall include the following:



a. Legal costs reasonably and properly resulting from prosecution of the Project
for Old National; and

b. Such other costs as Old National and the Construction Manager may mutually
agree upon.

13. CHANGES IN THE PROJECT.

Old National, without invalidating this Contract, may order changes in the
Project within the general scope of this Contract consisting of additions,
deletions or other revisions, and the Construction Manager's Fee and the Project
completion date shall be adjusted accordingly. All such changes in the Project
shall be authorized by a written change order to the Construction Manager signed
by Old National or Old National's Authorized Representative, authorizing a
change in the scope of the Project, services to be provided and/or the
Construction Manager's Fee or the Project completion date.



14. PAYMENTS TO THE CONSTRUCTION MANAGER.

Construction Manager shall submit monthly to Old National, for Old National's
review and approval, a statement showing in detail all Reimbursable Costs as
defined in Paragraph 12, above, incurred during the previous month and the
amount of Construction Manager's Fee due as provided above. Each such statement
shall also include reasonable documentation evidencing costs for which
reimbursement is being requested, and shall also include itemization of all
subcontractors, materialmen and suppliers together with amounts to be paid to
each subcontractor, materialmen and suppliers from the payment amount requested
by such statement. The amount of each monthly payment is subject to approval by
Old National. Upon Old National's review and approval of such statement, payment
by Old National to Construction Manager shall be made within thirty (30) days
after it is submitted to Old National. Because the Construction Manag! er is not
submitting a performance bond assuring completion of the Project, Old National
will retain ten percent (10%) of each approved monthly payment including the
Construction Manager's Fee, until the Project is fifty percent (50%) complete,
then retainage will be reduced to zero percent (0%) resulting in a five percent
(5%) retainage withheld upon completion of the project. Final payment
constituting the unpaid balance of Reimbursable Costs and Construction Manager's
Fee shall be due and payable within thirty (30) days after the Project is
delivered to Old National, ready for beneficial occupancy, or when Old National
occupies the Project, whichever event first occurs, provided that the Project be
then substantially completed and this Contract substantially performed, such
substantial performance being designated in writing and executed by Old
National, the Architect and the Construction Manager.



The retainages set forth above, as well as any funds that may be in dispute,
shall be deposited in an escrow account pursuant to the Escrow Agreement,
attached hereto as Exhibit "F" and made a part of hereby.

15. CONSTRUCTION MANAGER'S ACCOUNTING RECORDS.

Records of Reimbursable Costs and costs pertaining to services performed on the
Project shall be kept on the basis of generally accepted accounting principles
and shall be available to Old National or Old National's Authorized
Representative at mutually convenient times.



16. INDEMNIFICATION PRIOR TO "FIRST SUBSTANTIAL COMPLETION" AND OCCUPANCY

. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE INDEMNIFICATION IN THIS
PARAGRAPH 16 SHALL APPLY TO ANY CLAIM (AS DEFINED HEREIN), THE OCCURRENCE OF
WHICH ARISES PRIOR TO AND INCLUDING THE DATE OF "FIRST SUBSTANTIAL COMPLETION"
(AS IS ALSO DEFINED HEREIN), WHETHER OR NOT NOTICE OF SUCH CLAIM HAS BEEN GIVEN
OR A DEMAND THEREUPON MADE BY ANY PARTY. AS USED HEREIN, THE DATE OF "FIRST
SUBSTANTIAL COMPLETION" SHALL BE DEFINED TO MEAN THE DATE DETERMINED BY THE
ARCHITECT PURSUANT TO THE GENERAL CONDITIONS OF THE CONTRACT, AIA DOCUMENT
A201-1997 ARTICLE 9.8 TO BE THE FIRST SUBSTANTIAL COMPLETION OF ANY FLOOR OR
AREA WITH THE EXCEPTION OF THE PARKING GARAGE, AND SHALL INCLUDE, BUT NOT BE
LIMITED TO, OCCUPANCY OF THE FIRST SUBSTANTIALLY COMPLETE AREA PURSUANT TO A
CERTIFICATE OR PARTIAL CERTIFICATE OF OCCUPANCY ISSUED BY THE EVANSVILLE
BUILDING COMMISSION AND THE COMPLETION OF ! ALL ACTIVITIES ON THE PROJECT
SCHEDULE THAT ARE DESIGNATED TO BE COMPLETED ON OR BEFORE SAID DATE OF "FIRST
SUBSTANTIAL COMPLETION".



CONSTRUCTION MANAGER AGREES TO INDEMNIFY OLD NATIONAL AGAINST AND HOLD OLD
NATIONAL HARMLESS FROM AND AGAINST ANY AND ALL LIABILITY, DAMAGES, LAWSUITS,
LOSSES, AND EXPENSES, INCLUDING BUT NOT LIMITED TO, REASONABLE ATTORNEYS' FEES
AND COURT COSTS ARISING OUT OF OR RELATING TO ANY CLAIM OR CAUSE OF ACTION OF
ANY NATURE ARISING WHILE ON OR NEAR THE WORK, INCLUDING CLAIMS RELATING TO ITS
REPRESENTATIVES, EMPLOYEES, SUBCONTRACTORS, MATERIALMEN OR SUPPLIERS, OR BY
REASON OF ANY CLAIM OR DISPUTE OF ANY PERSON OR ENTITY FOR DAMAGES FROM ANY
CAUSE DIRECTLY OR INDIRECTLY RELATING TO ANY ACTION OR FAILURE TO ACT BY
CONSTRUCTION MANAGER, CONSTRUCTION MANAGER'S REPRESENTATIVES, EMPLOYEES,
SUBCONTRACTORS, MATERIALMEN OR SUPPLIERS, AND WHETHER OR NOT IT IS ALLEGED THAT
OLD NATIONAL IN ANY WAY CONTRIBUTED TO THE ALLEGED WRONGDOING OR IS LIABLE DUE
TO A NON-DELEGABLE DUTY. HOWEVER, CONSTRUCTION MANAGER SHALL NOT BE OBLIGATED TO
INDEMNIFY OLD NATIONAL FOR THE SOLE NEGLIGENCE OR WILLFUL M! ISCONDUCT OF OLD
NATIONAL, OR ANY EMPLOYEE OF OLD NATIONAL, WHERE SUCH INDEMNIFICATION IS
CONTRARY TO LAW. IT IS THE INTENT OF THE PARTIES THAT CONSTRUCTION MANAGER SHALL
INDEMNIFY OLD NATIONAL TO THE FULLEST EXTENT PERMITTED BY LAW FOR SUCH
LIABILITY. IN ANY AND EVERY CLAIM AGAINST OLD NATIONAL BY ANYONE DIRECTLY OR
INDIRECTLY EMPLOYED BY CONSTRUCTION MANAGER, THE INDEMNIFICATION OBLIGATION
UNDER THIS PARAGRAPH MAY NOT BE LIMITED IN ANY WAY BY ANY LIMITATION ON THE
AMOUNT OR TYPE OF DAMAGES, COMPENSATION OR BENEFITS PAYABLE BY OR FOR
CONSTRUCTION MANAGER OR ANY SUBCONTRACTOR(S) UNDER WORKER'S OR WORKMEN'S
COMPENSATION ACTS, DISABILITY BENEFIT ACTS OR OTHER EMPLOYEE BENEFITS ACTS.

WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE INDEMNITY HEREINABOVE SET
FORTH SHALL INCLUDE ALL LIABILITY, DAMAGES, LOSSES, CLAIMS, DEMANDS AND ACTIONS
ARISING OUT OF PERSONAL INJURY, DEATH OR DAMAGE TO PERSONAL PROPERTY OF OLD
NATIONAL, OLD NATIONAL'S EMPLOYEES OR AGENTS OR LICENSEES OR INVITEES OR TO ANY
OTHER PERSONS, WHETHER BASED UPON OR CLAIMED TO BE BASED UPON, STATUTORY,
CONTRACTUAL, COMMON LAW, TORT (INCLUDING BUT NOT LIMITED TO NEGLIGENCE, FRAUD,
CONVERSION, INTENTIONAL TORT OR OTHER COMMON LAW TORT) OR OTHER LIABILITY OF
CONSTRUCTION MANAGER, CONSTRUCTION MANAGER'S REPRESENTATIVES, EMPLOYEES,
SUBCONTRACTORS, MATERIALMEN OR SUPPLIERS OR ANY OTHER PERSONS (HEREINAFTER
COLLECTIVELY "CLAIM"). THE PROMISE OF INDEMNIFICATION IN THIS PARAGRAPH SHALL
NOT BE CONSTRUED TO INDEMNIFY OLD NATIONAL FOR ANY LOSS OR DAMAGE ATTRIBUTABLE
TO THE SOLE NEGLIGENT ACTS OR OMISSIONS OF OLD NATIONAL, OR ANY EMPLOYEE OF OLD
NATIONAL, WHERE SUCH INDEMNIFICATION IS CONTRARY TO LA! W. THE PROMISE OF
INDEMNIFICATION IN THIS PARAGRAPH HOWEVER, SHALL BE CONSTRUED TO REFLECT
CONSTRUCTION MANAGER'S INTENT TO INDEMNIFY OLD NATIONAL TO THE FULLEST EXTENT
PERMITTED BY LAW FOR SUCH LIABILITY. OLD NATIONAL SHALL BE ENTITLED TO RECOVER
ALL COSTS AND EXPENSES, INCLUDING ATTORNEYS' FEES AND COURT COSTS INCURRED IN
COMPELLING CONSTRUCTION MANAGER BY LEGAL PROCESS TO ABIDE BY THE TERMS OF THIS
PROVISION, WHICH LEGAL PROCESS SHALL INCLUDE, BUT IS NOT LIMITED TO, DECLARATORY
ACTIONS BY OLD NATIONAL TO ENFORCE THIS PROVISION.

Construction Manager shall insure specifically the indemnity contained
hereinabove and shall include Old National as an additional insured by causing
amendatory riders or endorsements to be attached to the insurance policies
described in this Contract.

17. INDEMNIFICATION AFTER "FIRST SUBSTANTIAL COMPLETION" AND OCCUPANCY

. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE INDEMNIFICATION IN THIS
PARAGRAPH 17 SHALL APPLY TO ANY OCCURRENCE SUBSEQUENT TO THE DATE OF "FIRST
SUBSTANTIAL COMPLETION" AS DEFINED ABOVE IN PARAGRAPH 16.

CONSTRUCTION MANAGER AND OLD NATIONAL AGREE TO INDEMNIFY EACH OTHER AGAINST AND
HOLD EACH OTHER HARMLESS FROM AND AGAINST ANY AND ALL LIABILITY, DAMAGES,
LAWSUITS, LOSSES, AND EXPENSES, INCLUDING BUT NOT LIMITED TO, REASONABLE
ATTORNEYS' FEES AND COURT COSTS ARISING OUT OF OR RELATING TO ANY CLAIM OR CAUSE
OF ACTION OF ANY NATURE ARISING WHILE ON OR NEAR THE WORK, INCLUDING CLAIMS
RELATING TO EACH OTHER'S REPRESENTATIVES, AGENTS, EMPLOYEES, LICENSEES,
CONTRACTORS, MATERIALMEN OR SUPPLIERS, OR BY REASON OF ANY CLAIM OR DISPUTE OF
ANY PERSON OR ENTITY FOR DAMAGES FROM ANY CAUSE DIRECTLY OR INDIRECTLY RELATING
TO ANY ACTION OR FAILURE TO ACT BY EITHER PARTY, EITHER PARTY'S REPRESENTATIVES,
AGENTS, EMPLOYEES, LICENSEES, CONTRACTORS, MATERIALMEN OR SUPPLIERS, AND WHETHER
OR NOT IT IS ALLEGED THAT EITHER PARTY IN ANY WAY CONTRIBUTED TO THE ALLEGED
WRONGDOING OR IS LIABLE DUE TO A NON-DELEGABLE DUTY. IT IS THE INTENT OF THE
PARTIES TO INDEMNIFY EACH OTHER ONLY TO THE EXTENT OF TH! E COMPARITIVE FAULT OF
THE INDEMNITOR AND/OR ITS AGENTS AND EMPLOYEES. IN ANY AND EVERY CLAIM AGAINST
EITHER PARTY BY ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY EITHER PARTY, THE
INDEMNIFICATION OBLIGATION UNDER THIS PARAGRAPH MAY NOT BE LIMITED IN ANY WAY BY
ANY LIMITATION ON THE AMOUNT OR TYPE OF DAMAGES, COMPENSATION OR BENEFITS
PAYABLE UNDER WORKER'S OR WORKMEN'S COMPENSATION ACTS, DISABILITY BENEFIT ACTS
OR OTHER EMPLOYEE BENEFITS ACTS.



WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE INDEMNITY HEREINABOVE SET
FORTH IN THIS PARAGRAPH 17 SHALL INCLUDE ALL LIABILITY, DAMAGES, LOSSES, CLAIMS,
DEMANDS AND ACTIONS ARISING OUT OF PERSONAL INJURY, DEATH OR DAMAGE TO PERSONAL
PROPERTY OF EITHER PARTY OR THEIR REPRESENTATIVES, AGENTS, EMPLOYEES, LICENSEES,
CONTRACTORS MATERIALMEN OR SUPPLIERS OR TO ANY OTHER PERSONS, WHETHER BASED UPON
OR CLAIMED TO BE BASED UPON, STATUTORY, CONTRACTUAL, COMMON LAW, TORT (INCLUDING
BUT NOT LIMITED TO NEGLIGENCE, FRAUD, CONVERSION, INTENTIONAL TORT OR OTHER
COMMON LAW TORT) OR OTHER LIABILITY OF EITHER PARTY OR THEIR REPRESENTATIVES,
AGENTS, EMPLOYEES, LICENSEES, CONTRACTORS, MATERIALMEN, SUPPLIERS OR TO ANY
OTHER PERSONS (HEREINAFTER "CLAIM"). THE INDEMNITEE SHALL BE ENTITLED TO RECOVER
ALL COSTS AND EXPENSES, INCLUDING ATTORNEYS' FEES AND COURT COSTS INCURRED IN
COMPELLING THE INDEMNITOR BY LEGAL PROCESS TO ABIDE BY THE TERMS OF THIS
PROVISION, WHICH LEGAL PROCESS SHALL IN! CLUDE, BUT IS NOT LIMITED TO,
DECLARATORY ACTIONS TO ENFORCE THIS PROVISION.

Construction Manager shall insure specifically the indemnity contained
hereinabove and shall include Old National as an additional insured by causing
amendatory riders or endorsements to be attached to the insurance policies
described in this Contract.

18. CONSTRUCTION MANAGER'S LIABILITY INSURANCE

. The Construction Manager shall maintain, at its own expense, the following
insurance coverages, insuring the Construction Manager, its employees, agents
and designees and the indemnitees as required herein, which insurance shall be
placed with insurance companies reasonably acceptable to Old National and shall
incorporate a provision requiring the giving of written notice to Old National
at least thirty (30) days prior to the cancellation, non-renewal or material
modification of any such policies as evidenced by return receipt of United
States Certified Mail:



a. Comprehensive General Liability Insurance in the amount of One Million
Dollars ($1,000,000.00) (including coverage for blanket contractual liability,
broad form property damage and personal injury, and products/completed
functions).

b. Comprehensive Automobile Liability Insurance, including hired and non-owned
vehicles, if any, in the amount of One Million Dollars ($1,000,000.00) covering
personal injury, bodily injury and property damage.

c. Worker's Compensation Insurance in the amount of the statutory maximum with
an employer's liability coverage of at least Five Hundred Thousand Dollars
($500,000.00)/Five Hundred Thousand Dollars ($500,000.00)/Five Hundred Thousand
Dollars ($500,000.00).

The Construction Manager shall have the following endorsement added to its
Comprehensive General Liability policy:

"It is hereby agreed and understood that the indemnitees [Old National and its
representatives] are named as additional insureds. If the additional insureds
have other insurance that is applicable to the loss, such other insurance shall
be on an excess or contingent basis. The amount of the company's [Construction
Manager's] liability under this policy shall not be reduced by the existence of
such other insurance. It is further agreed that the coverage afforded to the
additional insureds shall not apply to the sole negligence of the additional
insureds."

All deductibles of any policy of insurance to be purchased by the Construction
Manager hereunder shall be borne by the Construction Manager. The Construction
Manager shall submit valid certificates in form and substance satisfactory to
Old National evidencing the effectiveness of the foregoing insurance policies
along with the original copies of the amendatory riders to any such policies to
Old National for Old National's approval before the Construction Manager
commences the rendition of any services hereunder. The certificate of liability
insurance is attached hereto as Exhibit "G" and made a part hereof.

The Construction Manager hereby agrees to maintain the insurance described
hereinabove during the term hereof. If the Construction Manager fails to furnish
and maintain such insurance, Old National may purchase such insurance on behalf
of the Construction Manager, and the Construction Manager shall pay the cost
thereof to Old National upon demand and shall furnish to Old National any
information needed to obtain such insurance.

19. TERMINATION, SUSPENSION OR ABANDONMENT.

This Contract may be terminated by either party upon not less than seven (7)
days written notice should the other party fail substantially to perform in
accordance with the terms of this Contract through no fault of the party
initiating the termination. If the Project is suspended by Old National for more
than thirty (30) consecutive days, the Construction Manager shall be compensated
for services performed prior to notice of such suspension. When the Project is
resumed, the Construction Manager's compensation shall be equitably adjusted to
provide for expenses incurred in the interruption and resumption of the
Construction Manager's services. This Contract may be terminated by Old National
upon not less that seven (7) days written notice to the Construction Manager at
the sole discretion of Old National. If the Project is abandoned by Old National
for more than ninety (90) consecutive days, the Constructio! n Manager may
terminate this Contract by giving written notice.



In the event of termination not the fault of the Construction Manager, the
Construction Manager shall be compensated for all services performed to the
termination date together with Reimbursable Costs then due and all Termination
Expenses. Termination Expenses are defined as Reimbursable Costs directly
attributable to termination for which the Construction Manager is not otherwise
compensated.

If the Construction Manager fails to perform any of its obligations under this
Contract, Old National may, after seven (7) days written notice during which
period the Construction Manager fails to perform such obligations, make good
such deficiencies.

If the Construction Manager is adjudged a bankrupt, or if it makes a general
assignment for the benefit of its creditors, or if a receiver is appointed on
account of its insolvency, or persistently disregards laws, ordinances, rules,
regulations or orders of any public authority having jurisdiction, or otherwise
is in substantial violation of a provision of this Contract, then Old National
may, without prejudice to any right or remedy or after giving the Construction
Manager and its surety, if any, seven (7) days written notice, during which
period Construction Manager fails to cure the violation, terminate the
employment of the Construction Manager and take possession of the site and of
all materials, equipment, tools, construction equipment and machinery thereon
owned by the Construction Manager and may finish the Project by whatever method
Old National may deem expedient. In such case, the Construction Manager shall
not be entitled to receive any further payment until! the Project is finished
nor shall the Construction Manager be relieved from its obligations assumed
under this Contract.

20.

DISPUTE RESOLUTION. Any claim, dispute or other matter in question arising out
of or relating to this Agreement shall be subject to mediation as a condition
precedent to the institution of legal or equitable proceedings by either party.
If such matter relates to or is the subject of a lien arising out of the
Construction Manager's services, the Construction Manager may proceed in
accordance with applicable law to comply with the lien notice or filing
deadlines prior to resolution of the matter by mediation.



Old National and Construction Manager shall endeavor to resolve claims, disputes
and other matters in question between them by mediation which, unless the
parties mutually agree otherwise, shall be in accordance with the Indiana Rules
for Alternative Dispute Resolution currently in effect but only insofar as they
are consistent with this Agreement. Request for mediation shall be filed in
writing with the other party to this Agreement and with the pre-selected
mediator and alternate mediator named below. Mediation shall be a condition
precedent to the institution of legal or equitable proceedings.

The parties hereby agree that the mediator in all matters hereunder shall be
Frederick R. Folz, Esq. of Evansville, Indiana. In the event that Frederick R.
Folz is unable to serve as mediator in a matter hereunder, then Ross Rudolph,
Esq., of Evansville, Indiana shall serve as the alternate mediator. The parties
shall share the mediator's fee equally. The fees paid to the mediator shall be
no higher than the fees usually and customarily charged by that mediator for
mediation services provided in Evansville, Indiana. The mediation shall be held
in the place where the Project is located, unless another location is mutually
agreed upon. Agreements reached in mediation shall be enforceable as settlement
agreements in any court having jurisdiction thereof.

Old National, Construction Manager, Architect, Architect's subcontractors,
general contractors, subcontractors, materialmen and suppliers engaged on the
Project who have an interest in any claim, dispute or other matter in question
arising out of or relating to this Project agree to be joined as parties in the
mediation. Construction Manager hereby expressly agrees and consents to such
joinder.

In the event of any litigation between the parties hereto involving the Project
or the respective rights of the parties thereto, the non-prevailing party in
such litigation shall pay to the prevailing party reasonable attorney fees,
court costs and expenses of such litigation but not to exceed that percentage of
legal fees and expenses incurred equivalent to the percentage of actual success
of the prevailing party, which percentage is calculated by dividing the amount
of the actual judgment by the amount claimed in the litigation.

21. SUCCESSORS AND ASSIGNS.

Old National and the Construction Manager, respectively, bind themselves, their
partners, successors, assigns and legal representatives to the other party to
this Contract, and to the partners, successors, assigns and legal
representatives of such other party with respect to all covenants of this
Contract. Neither Old National nor the Construction Manager shall assign, sublet
or transfer any interest in this Contract without the written consent of the
other.



22. WAIVER OF LIENS.

In addition to any other required items, each monthly payment claim submitted by
Construction Manager to Old National shall be accompanied by a current Sworn
Statement from Construction Manager setting forth all subcontractors and
materialmen with whom Construction Manager has subcontracted, the amount of such
subcontract, the amount requested for any subcontractor or materialmen in the
monthly payment claim and the amount to be paid to Construction Manager from
such monthly payment claim, together with a current, duly executed
Acknowledgment and Waiver of Lien Rights in substantially the same form and
content attached hereto as Exhibit "H" and incorporated herein by reference
("Lien Waiver") from Construction Manager establishing receipt of payment or
satisfaction of the payment requested by Construction Manager in the current
monthly payment claim and waiving any mechanics' lien or materialmen's liens
("Liens") relating to the amou! nt to be paid to Construction Manager from such
monthly payment claim. Each monthly payment claim submitted by Construction
Manager to Old National shall also be accompanied by a current, duly executed
Lien Waiver from all subcontractors, materialmen, suppliers, and when
appropriate, from lower tier subcontractors, establishing receipt of payment or
satisfaction of payment of all amounts requested on behalf of such entities in
the immediately preceding monthly payment claim and waiving any liens from such
entities relating to the amounts requested on behalf of such entities in such
immediately preceding monthly payment claim.



IN THE EVENT THAT ANY SUCH LIEN SHALL NEVERTHELESS BE FILED RELATING TO ANY
AMOUNTS FOR WHICH SWORN STATEMENTS AND LIEN WAIVERS HAVE BEEN OBTAINED FROM
CONSTRUCTION MANAGER, THE SUBCONTRACTORS, MATERIALMEN, SUPPLIERS AND, WHEN
APPROPRIATE, FROM LOWER TIER SUBCONTRACTORS, CONSTRUCTION MANAGER AGREES TO TAKE
ALL STEPS NECESSARY AND PROPER FOR THE RELEASE AND DISCHARGE OF SUCH LIEN IN THE
MANNER REQUIRED BY LAW IN THE STATE IN WHICH THE LIEN HAS BEEN FILED ON RECEIPT
OF DEMAND FROM OLD NATIONAL, AND IN DEFAULT OF PERFORMING SUCH OBLIGATION,
AGREES TO REIMBURSE OLD NATIONAL, ON DEMAND, FOR ALL MONIES PAID BY OLD NATIONAL
IN THE RELEASING, SATISFYING AND DISCHARGING OF SUCH LIENS, INCLUDING REASONABLE
ATTORNEYS' FEES AS DISBURSEMENTS. CONSTRUCTION MANAGER AGREES TO SUPPLY EACH
SUBCONTRACTOR A COPY OF THIS PROVISION.

23. INDEPENDENT CONTRACTOR.

Nothing in this Contract shall be construed to create an agency relationship
between Old National and the Construction Manager, and the Construction Manager
shall remain an independent contractor operating independently of Old National's
authority, subject only to the general obligations contained in this Contract
regarding satisfactory performance of the Project.



24. NOTICES

. All notices to be given under this Contract shall be in writing, and shall be
deemed to have been given and served when delivered in person, by Federal
Express (or similar overnight carrier), via facsimile transmission, or by United
States mail, postage pre-paid to the addressee at the following addresses:



TO OLD NATIONAL:



Attn: Jim Unverzagt, Vice President - Facilities and Property Management
Old National Bancorp
420 Main Street
Evansville, Indiana 47708
Facsimile Number: (812) 461-9319

COPY TO:



Attn: G. Michael Schopmeyer, Esq.
Kahn, Dees, Donovan & Kahn, LLP
P. O. Box 3646
Evansville, Indiana 47735-3646
Facsimile Number: (812) 423-3841

TO CONSTRUCTION
MANAGER:



Attn: Dan Hoefling, Vice-President - Preconstruction and Major Projects
Industrial Contractors, Inc.
401 N.W. First Street
Evansville, Indiana 47708
Facsimile Number: (812) 464-9050

COPY TO:







Any party may change its mailing address by serving written notice of such
change and of such new address upon the other party.

25. OLD NATIONAL'S CONSENT; CONSTRUCTION MANAGER'S SKILLS

. The Construction Manager shall not assign any monies due under this Contract
without Old National's prior written consent. Whenever provision is made herein
or in the contract documents for the approval or consent of Old National, or
that any matter be to Old National's satisfaction, unless specifically stated to
the contrary, such approval or consent shall be made by Old National in its sole
discretion and determination, which such approval shall not be unreasonably
withheld. All services to be performed by the Construction Manager in respect to
this Contract shall be provided in a manner consistent with the degree of care
and skill usually exercised by construction managers experienced in projects of
similar scope and in accordance with standards of care and skill expected of
construction managers experienced in the design and administration of projects
similar to the Project and under the di! rection of construction managers
licensed and duly qualified in the jurisdiction in which the Project is located.



26. NON-COLLUSION REPRESENTATION.

By executing this Contract, the Construction Manager represents and warrants
that the Construction Manager has not in any way, directly or indirectly,
entered into any arrangement, understanding or agreement with any contractor,
subcontractor, consultant, specialist, their directors, officers, employees or
agents (the "Service Providers"), or with any employee or agent of Old National
whereby the Construction Manager or Service Providers has paid or is to pay to
such other Service Providers or Old National's employee or agent any sum of
money, or has given or is to give such Old National employee or agent anything
of value whatever. The Construction Manager further represents and warrants that
the Construction Manager has not, directly or indirectly, entered into any
arrangement or agreement with any Service Providers, which tends to or does
lessen or destroy free competition in the letting of this Contract; that no ind!
ucement of any form or character other than that which appears upon the face of
the Contract will be suggested, offered, paid or delivered to any person
whomever to influence the acceptance and execution of this Contract, nor has the
Construction Manager any agreement or understanding of any kind whatsoever with
any person whomsoever to pay, deliver to or share with any other person, in any
way or manner, except as may be provided in this Contract, any of the proceeds
of this Contract.



27. OLD NATIONAL'S RIGHT TO PERFORM

. The Construction Manager agrees that notwithstanding a default by Old National
under the provisions of this Contract that would give the Construction Manager
the right to terminate this Contract, the Construction Manager will continue to
perform its obligations hereunder (on the same terms and conditions as set forth
herein) for and on account of the Lender if the Lender shall cure any such
default by Old National within fifteen (15) days after notice from the
Construction Manager to the Lender and shall agree in writing to perform all
obligations of the Construction Manager hereunder accruing from and after the
date the Lender succeeds to Old National's rights and obligations hereunder. If
requested by the Lender, Construction Manager will execute a separate letter or
other agreement with the Lender further evidencing its commitment to continue
performance pursuant to this Paragraph.



28. MISCELLANEOUS.

No action or failure to act by Old National or the Construction Manager shall
constitute a waiver of any right of duty afforded under this Contract, nor shall
any such action or failure to act constitute an approval of or acquiescence in
any breach hereunder, except as may be specifically agreed in writing. The
duties and obligations imposed upon the parties under this Contract, and the
rights and remedies available hereunder shall be in addition to, and not a
limitation of, any duties imposed or any rights and remedies available at law or
in equity. The Construction Manager acknowledges that certain of Old National's
valuable, confidential and proprietary information may come into the
Construction Manager's possession as a result of the Construction Manager's
performance of services in connection with the Project. Accordingly, the
Construction Manager agrees to hold all information that it obtains from or
about Old National in stri! ctest confidence, not to use such information other
than for the performance of the services, and to cause any of its employees or
consultants to whom such information is transmitted to be bound to the same
obligation of confidentiality to which the Construction Manager is bound. The
Construction Manager shall not communicate Old National's information in any
form to any third party without Old National's prior written consent. In the
event of any violation of this provision, Old National shall be entitled to
preliminary and permanent injunctive relief as well as an equitable accounting
of all profits or benefits arising out of such violation, which remedy shall be
in addition to any other rights or legal or equitable remedies to which Old
National may be entitled. This instrument shall be construed under, and governed
by, the laws of the State of Indiana, not including the choice of law rules
thereof. As used in this Contract, the plural shall be substituted for the sin!
gular, and the singular for the plural, where appropriate; an! d words and
pronouns of any gender shall be meant to include any other gender. The language
in all parts of this Contract shall in all cases be construed as a whole
according to its fair meaning, strictly neither for nor against either Old
National or the Construction Manager, and without implying a presumption that
the terms hereof shall be more strictly construed against one (1) party by
reason of any rule of construction to the effect that a document is to be
construed more strictly against the party who personally or through such
parties' agent prepared the same, it being agreed the representatives of both
parties were involved in the preparation of this Contract. The recitals set
forth in the above preamble are incorporated herein by this reference and made a
part of this Contract. All headings set forth herein are included for the
convenience of reference only and shall not affect the interpretation hereof,
nor shall any weight or value be given to the relative posi! tion of any part or
provision hereof in relation to any other provision in determining such
construction. In the event that any of the provisions of this Contract shall be
held by a court or other tribunal of competent jurisdiction to be unenforceable,
such provision shall be enforced to the fullest extent permissible and the
remaining portion of this Contract shall remain in full force and effect. This
Contract may be executed simultaneously in several counterparts, each of which
shall be deemed an original, but all which together shall constitute one and the
same instrument. This Contract contains the entire agreement between the parties
concerning Construction Manager's construction work to be performed on the
Project as well as the administration, management and oversight of the
construction of the new Old National Headquarters Building, and supersedes all
prior oral or written understandings, agreement or contracts, formal or
informal, between the parties hereto. TH! IS PROVISION, AND EACH AND EVERY OTHER
PROVISION OF THIS CONT! RACT MAY NOT UNDER ANY CIRCUMSTANCE BE MODIFIED,
CHANGED, AMENDED OR PROVISIONS HEREUNDER WAIVED VERBALLY, BUT MAY ONLY BE
MODIFIED, CHANGED, AMENDED OR PROVISIONS HEREUNDER WAIVED BY A CONTRACT IN
WRITING EXECUTED BY ALL PARTIES HERETO.



29.ENUMERATION AND HIERARCHY OF CONTRACT DOCUMENTS.

The contract documents include only the following enumerated list and are listed
in order of precedence, the first being the most controlling document in the
case of any inconsistency, ambiguity or conflict among the contract documents:



1) Any Addenda or Change Orders to the Construction Contracts, with the most
recently dated having priority;
2) Any Addenda or Change Orders to this Construction Manager Contract, with the
most recently dated having priority;
3) The Construction Contracts;
4) This Construction Manager Contract;
5) The Plans and Specifications;
6) The Drawings; and
7) Prior Work


IN WITNESS WHEREOF,

the parties hereto executed this Contract as of the day and year first above
written.



OLD NATIONAL BANCORP

/s/ Thomas F. Clayton


Thomas F. Clayton
Executive Vice President
Administration & Operations



ATTEST:


/s/ Jim Unverzagt
Jim Unverzagt, Vice-President,
Facilities and Property Management



"Old National"



INDUSTRIAL CONTRACTORS, INC.

/s/ Alan W. Braun


Alan W. Braun, Chairman



ATTEST:

/s/ Dan Hoefling


Dan Hoefling, Vice-President Preconstruction and
Major Projects



"Construction Manager"

 